Carlisle, Judge.
The facts in this case, while involving a separate and distinct occurrence, are substantially and legally identical with the facts in Samuels v. State, ante, and the ruling and judgment in that case is controlling of the issues presented in this case. The evidence authorized the verdicts and judgments of guilty and the trial court did not err in overruling the motion for a new trial on the general grounds.

Judgment affirmed.

Townsend, P. J., Frankum and Jordan, JJ., concur.
B. Clarence Mayfield, E. H. Gadsden, for plaintiffs in error.
Eugene Cook, Attorney-General, G. Hughel Harrison, Assistant Attorney-General, Andrew J. Ryan, Solicitor-General, Sylvan A. Garfunkel, Assistant Solicitor-General, contra.